DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2021 has been entered.
 
Allowable Subject Matter
Claims 1-3, 4-11, 20, 26-38 are allowed.
Regarding claims 1-3 and 5-11, 20, and 26, the prior art of record fails to disclose, teach, or fairly suggest a surgical instrument comprising an elongate shaft, a first end effector jaw coupled to an articulation joint, and a second end effector jaw comprising a jaw trunnion arrangement that defines a jaw pivot axis that extends through said jaw trunnion arrangement, wherein said jaw pivot axis is transverse to said shaft axis, wherein said jaw trunnion arrangement is configured to pivot about said jaw pivot axis relative to said first end effector jaw while remaining axially stationary to facilitate pivotal travel of said second end effector jaw relative to said first end effector jaw between a fully open position and a fully closed position by an axially movable closure member comprising a closure member cam surface configured for camming contact with a jaw cam surface on said one of said first end effector jaw and said second effector jaw, and wherein a first distance measured along a first axis that is parallel to said shaft axis and extends between said articulation axis and an area of camming contact between said closure member cam surface and said jaw cam surface divided by a second distance measured along a second axis 
The prior art of record that comes closest to teaching these limitations is Yates (US 2011/0288573). Yates teaches a surgical instrument comprising an elongate shaft, a first end effector jaw coupled to an articulation joint, and a second end effector jaw comprising a jaw trunnion arrangement that defines, wherein said jaw pivot axis is transverse to said shaft axis, wherein said jaw trunnion arrangement is configured to pivot about said jaw pivot axis relative to said first end effector jaw while remaining axially stationary to facilitate pivotal travel of said second end effector jaw relative to said first end effector jaw between a fully open position and a fully closed position by an axially movable closure member comprising a closure member cam surface configured for camming contact with a jaw cam surface on said one of said first end effector jaw and said second effector jaw. 
However, Yates fails to teach defines a jaw pivot axis that extends through said jaw trunnion arrangement, wherein said jaw pivot axis is transverse to said shaft axis, wherein said jaw trunnion arrangement is configured to pivot about said jaw pivot axis relative to said first end effector jaw while remaining axially stationary to facilitate pivotal travel of said second end effector jaw relative to said first end effector jaw between a fully open position and a fully closed position, wherein a first distance measured along a first axis that is parallel to said shaft axis and extends between said articulation axis and an area of camming contact between said closure member cam surface and said jaw cam surface divided by a second distance measured along a second axis that is parallel to said first axis and extends from said articulation axis to said proximal most fastener location is less than 0.5. Additionally, it would require an unreasonable combination of references that would not suffice for a realistic case of obviousness.
	
	Regarding claims 27-38, the allowable subject matter stated in these claims has been discussed in the Final Rejection dated 10/7/2020.
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571)272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER ROBIN KIM/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731